        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 1 of 30 Page ID
                                        #:32586


    1   MICHAEL A. NARANJO, CA Bar No. 221449
          mnaranjo@foley.com
    2   JASON Y. WU, CA Bar No. 313368
          jwu@foley.com
    3   FOLEY & LARDNER LLP
        555 CALIFORNIA STREET, SUITE 1700
    4   SAN FRANCISCO, CA 94104-1520
        TEL: 415.434.4484
    5   FAX: 415.434.4507
    6 KIMBERLY A. KLINSPORT, CA Bar No. 259018
        kklinsport@foley.com
    7 FOLEY & LARDNER LLP
      555 SOUTH FLOWER STREET, SUITE 3300
    8 LOS ANGELES, CA 90071-2411
      TEL: 213.972.4500
    9 FAX: 213.486.0065

  10 Attorneys for Defendants USAble Mutual Insurance
     Company d/b/a Arkansas Blue Cross and Blue
  11 Shield and as BlueAdvantage Administrators of
     Arkansas, Blue Cross and Blue Shield of Kansas,
  12 Inc., and Blue Cross and Blue Shield of Mississippi

  13
                                UNITED STATES DISTRICT COURT
  14
                              CENTRAL DISTRICT OF CALIFORNIA
  15
                                       SOUTHERN DIVISION
  16
     ABC SERVICES GROUP, INC., a                 Lead Case No. 8:19-cv-00243-DOC-DFM
  17 Delaware corporation, in its capacity as    and other Consolidated Cases
     assignee for the benefit of creditors of
  18 MORNINGSIDE RECOVERY, LLC, a                Consolidated Cases identified in Plaintiff’s
     California limited liability company,       Response to Nov. 27, 2019 Minute Order
  19                                             [ECF No. 150] and Plaintiff’s
                         Plaintiff,              Supplemental Response to November 27,
  20                                             2019 Minute Order [ECF No. 344]
                    v.
  21                                             STIPULATED QUALIFIED
     HEALTH NET OF CALIFORNIA,                   PROTECTIVE ORDER
  22 INC.; HEALTH NET LIFE
     INSURANCE COMPANY; HEALTH                   Courtroom: 9D
  23 NET, INC.; CENTENE
     CORPORATION; and DOES 1 through             Judge: Hon. David O. Carter
  24 20, Inclusive,
                                                 Lead Case Filed: February 6, 2019
  25                     Defendants,
  26
        and Consolidated Actions.
  27

  28

                                       STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                      Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 2 of 30 Page ID
                                        #:32587


    1               The Parties to the above-captioned action and all consolidated actions (together,
    2   the “Action”) stipulate as follows:
    3   1.          PURPOSES AND LIMITATIONS
    4               Discovery in this Action is likely to involve production of confidential, proprietary,
    5   or private information for which special protection from public disclosure and from use
    6   for any purpose other than pursuing this litigation may be warranted. Accordingly, the
    7   Parties stipulate to and petition the Court to enter this Stipulation and Qualified
    8   Protective Order (“Order”) so as to prohibit the Parties from using Protected Material (as
    9   defined below) for any purpose other than in connection with this Action.
  10    Notwithstanding the foregoing, nothing in this Order shall be construed to prohibit a
  11    Producing Party (as defined below) from disclosing its own Protected Material to any
  12    person for any purpose. The Parties acknowledge that this Order does not confer blanket
  13    protections on all disclosures or responses to discovery and that the protection it affords
  14    from public disclosure and use extends only to the limited information or items that are
  15    entitled to confidential treatment under applicable legal principles.
  16    2.          GOOD CAUSE STATEMENT
  17                The Parties acknowledge that information produced in discovery, regardless of its
  18    designation under this Order, may contain trade secrets, customer and pricing
  19    information, and other valuable research, development, commercial, financial, technical,
  20    and/or proprietary information for which special protection from public disclosure and
  21    from use for any purpose other than prosecution of this Action is warranted. Such
  22    confidential and proprietary materials and information consist of, among other things,
  23    confidential business or financial information, information regarding confidential
  24    business practices, competitively sensitive information regarding pricing and customers,
  25    or other confidential research, development, or commercial information (including
  26    information implicating privacy rights of third parties), information otherwise generally
  27    unavailable to the public, or which may be privileged or otherwise protected from
  28    disclosure by contract or under state or federal statutes, court rules, case decisions, or

                                             STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                    -1-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 3 of 30 Page ID
                                        #:32588


    1   common law.
    2               The Parties further acknowledge that the information produced in discovery may
    3   contain personal and health information subject to the protections of, among other things,
    4   the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), as amended
    5   by the Health Information Technology for Economic and Clinical Health Act (the
    6   “HITECH Act”), including all applicable regulations and guidance issued by the
    7   Secretary of the United States Department of Health and Human Services (collectively,
    8   the “HIPAA Rules”), including 42 C.F.R. Part 2 and 45 C.F.R. §§ 164.512(e)(1)(ii)(B),
    9   164.512(e)(1)(v), Substance Abuse and Mental Health Services Administration,
  10    including 42 U.S.C. § 290dd-2 (the “SAMHSA Rules”), California Health & Safety
  11    Code § 11845.5, and California Civil Code §§ 56 et seq. and 1798.82 et seq. (together
  12    with the HIPAA Rules and the SAMHSA Rules, the “Privacy and Security Rules”). This
  13    Order constitutes a Qualified Protective Order, as that term is defined in the Privacy and
  14    Security Rules, including 45 C.F.R. § 164.512(e)(1)(v). The Parties agree to take all
  15    measures necessary to comply with the requirements of the Privacy and Security Rules
  16    and any other applicable laws governing the privacy of personal and health information.
  17    Such measures include, but are not limited to, the development, implementation,
  18    maintenance, and use of appropriate administrative, technical, and physical safeguards,
  19    in compliance with the Privacy and Security Rules and applicable state and federal laws,
  20    to preserve the integrity, confidentiality, and availability of Protected Material (as
  21    defined below). The Parties expressly agree that the citations to the Privacy and Security
  22    Rules in this paragraph are for convenience only and that it remains the obligation of
  23    each Party to the Action to understand and comply with the obligations imposed by the
  24    Privacy and Security Rules and any other applicable state and federal law.
  25                Notwithstanding the prior exchange between Plaintiff and certain of the
  26    Consolidated Defendants of documents and information, Consolidated Defendants have
  27    requested assurances from Plaintiff that the documents and information that may be
  28    produced in discovery relating to the patient claims and treatments at issue, and

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                   -2-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 4 of 30 Page ID
                                        #:32589


    1   specifically personal and health information contained therein, are not subject to the
    2   protections of 42 C.F.R. Part 2, including all applicable regulations and guidance
    3   (collectively “Part 2”) and California Health & Safety Code Section 11845.5. Plaintiff
    4   is informed and believes that Morningside Recovery LLC (“Morningside”) did not
    5   qualify as a provider subject to the disclosure restrictions and requirements under Part
    6   2.1 To the extent required, Plaintiff is informed and believes that Morningside complied
    7   with California Health & Safety Code Section 11845.5(b). As a result, the documents
    8   and information that may be produced in discovery relating to the patient claims and
    9   treatments at issue, and specifically personal and health information contained therein,
  10    are not subject to additional disclosure requirements of Part 2 and are permitted under
  11    California Health & Safety Code Section 11845.5(b). Notwithstanding the above, in the
  12    event that Plaintiff subsequently discovers that Morningside is subject to Part 2 and/or
  13    has not complied with California Health & Safety Code Section 11845.5(b), Plaintiff
  14    will notify the Parties and the Court and comply with the applicable and operative legal
  15    requirements thereunder.
  16                Accordingly, to expedite the flow of information, to facilitate the prompt
  17    resolution of disputes over confidentiality of discovery materials, to adequately protect
  18    information the Parties are entitled to keep confidential, to ensure that the Parties are
  19    permitted reasonable necessary uses of such material in preparation for and in the
  20    conduct of trial, to address their handling at the end of the litigation, and serve the ends
  21    of justice, a protective order for such information is justified in this matter. It is the intent
  22    of the Parties that information will not be designated as confidential for tactical reasons
  23    and that nothing be so designated without a good faith belief that it has been maintained
  24    in a confidential, non-public manner, and there is good cause why it should not be part of
  25    the public record of this case.
  26    ///
  27
        1
  28     Those restrictions and requirements were amended by the Coronavirus Aid, Relief and
        Economic Security (CARES) Act (the “CARES Act”), as codified at 42 U.S.C. § 290dd-
        2 and the disclosure conditions thereunder.
                                       STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                -3-      Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 5 of 30 Page ID
                                        #:32590


    1   3.          ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
    2               The Parties further acknowledge, as set forth in Section 15.3, below, that this
    3   Order does not entitle them to file confidential information under seal. Central District of
    4   California Local Civil Rule 79-5, as well as the standing orders of this Court, set forth
    5   the procedures that must be followed and the standards that will be applied when a Party
    6   seeks permission from the court to file material under seal.
    7               Any document that is not confidential, privileged, or otherwise protectable in its
    8   entirety will not be filed under seal if the confidential portions can be redacted. If
    9   documents can be redacted, then a redacted version for public viewing, omitting only
  10    the confidential, privileged, or otherwise protectable portions of the document, must be
  11    filed. Any application that seeks to file documents under seal in their entirety should
  12    include an explanation of why redaction is not feasible.
  13    4. DEFINI TIONS
  14                4.1    Action: the above-captioned action, ABC Services Group, Inc. v.
  15    Health Net of California, Inc., et al., Case No. 8:19-cv-00243 DOC (DFMx), and all
  16    consolidated actions.
  17                4.2    Challenging Party: a Party or Non-Party that challenges the
  18    designation of information or items under this Order.
  19                4.3   “CONFIDENTIAL” Information or Items: information (regardless of
  20    how it is generated, stored, or maintained) or tangible things that qualify for protection
  21    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  22    Statement.
  23                4.4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  24    Information or Items: “CONFIDENTIAL Information or Items” of such a commercially
  25    or competitively sensitive nature that the disclosure to persons other than those listed in
  26    paragraph 9.3 would create a substantial risk of serious harm that could not be avoided
  27    by less restrictive means.
  28    ///

                                             STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                    -4-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 6 of 30 Page ID
                                        #:32591


    1               4.5   “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY”
    2   Information or Items: “CONFIDENTIAL Information or Items” of such a commercially
    3   or competitively sensitive nature that the disclosure to persons other than those listed in
    4   paragraph 9.4 would create a substantial risk of serious harm that could not be avoided
    5   by less restrictive means.
    6               4.6   Counsel: Outside Counsel of Record and House Counsel (as well as
    7   their support staff).
    8               4.7   Designating Party: a Party or Non-Party that designates information or
    9   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”,
  10    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, or “HIGHLY
  11    CONFIDENTIAL – OUTSIDE COUNSEL ONLY”.
  12                4.8   Disclosure or Discovery Material: all items or information, regardless
  13    of the medium or manner in which they are generated, stored, or maintained (including,
  14    among other things, testimony, transcripts, and tangible things), that are produced or
  15    generated in disclosures or responses to discovery.
  16                4.9   Expert: a person with specialized knowledge or experience in a matter
  17    pertinent to the litigation who has been asked by a Party or its Counsel to serve as an
  18    expert witness or as a consultant in this Action.
  19                4.10 House Counsel: attorneys who are employees of a party to this Action.
  20    House Counsel does not include Outside Counsel of Record or any other outside counsel.
  21                4.11 Non-Party: any natural person, partnership, corporation, association, or other
  22    legal entity not named as a Party to this action.
  23                4.12 Outside Counsel of Record: attorneys who are not employees of a Party to
  24    this Action but are retained to represent a Party to this Action and have appeared in this
  25    Action on behalf of that Party or are affiliated with a law firm that has appeared on
  26    behalf of that Party, including support staff.
  27                4.13 Party or Parties: any party to this Action, including all of its officers,
  28    directors, employees, and Outside Counsel of Record (and their support staff).

                                              STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                     -5-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 7 of 30 Page ID
                                        #:32592


    1               4.14 Producing Party: a Party or Non-Party that produces Disclosure or
    2   Discovery Material in this Action.
    3               4.15 Professional Vendors: persons or entities that provide litigation support
    4   services (e.g., photocopying, videotaping, translating, preparing exhibits or
    5   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
    6   their employees and subcontractors.
    7               4.16 Protected Health Information: The term “Protected Health Information”
    8   specifically includes “protected health information” as defined in HIPAA as well as
    9   “Medical Information” as defined by the California Confidentiality of Medical
  10    Information Act, Civ. Code § 56.05(j). “Protected Health Information” includes, but is
  11    not limited to, medical bills, claims forms, charge sheets, medical records, medical
  12    charts, test results, notes, dictation, invoices, itemized billing statements, remittance
  13    advice forms, explanations of benefits, audit letters, checks, notices, and requests.
  14    “Protected Health Information” also includes all notes, summaries, compilations,
  15    extracts, abstracts, or oral communications that contain, are based on, or are derived
  16    from “Protected Health Information.”
  17                4.17 Protected Material: any Disclosure or Discovery Material that is designated
  18    as “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”,
  19    or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY.”
  20                4.18 Receiving Party: a Party that receives Disclosure or Discovery Material
  21    from a Producing Party.
  22    5.          SCOPE
  23                The protections conferred by this Order cover not only Protected Material, but
  24    also (1) any information copied or extracted from Protected Material; (2) all copies,
  25    excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
  26    conversations, or presentations by Parties or their Counsel that is reasonably
  27    foreseeable to reveal Protected Material.
  28    ///

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                   -6-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 8 of 30 Page ID
                                        #:32593


    1               Any use of Protected Material at trial will be governed by the orders of the trial
    2   judge and other applicable authorities. This Order does not govern the use of Protected
    3   Material at trial. Nothing in this Order shall restrict, broaden, or affect the admissibility
    4   of evidence in this Action.
    5   6.          DURATION
    6               Even after final disposition of this Action, the confidentiality obligations imposed
    7   by this Order shall remain in effect until a Designating Party agrees otherwise in writing
    8   or a Court Order otherwise directs.
    9   7.          DESIGNATING PROTECTED MATERIAL
  10                7.1   Exercise of Restraint and Care in Designating Material for Protection. Each
  11    Party or Non-Party that designates information or items for protection under this Order
  12    must take care to limit any such designation to specific material that qualifies under the
  13    appropriate standards. The Designating Party must, to the extent practicable, designate
  14    for protection only those parts of material, documents, items, or communications that
  15    qualify so that other portions of the material, documents, items, or communications for
  16    which protection is not warranted are not swept unjustifiably within the ambit of this
  17    Order.
  18                If it comes to a Designating Party’s attention that information or items that it
  19    designated for protection do not qualify for protection, the Designating Party must
  20    promptly notify all other Parties that it is withdrawing the inapplicable designation.
  21                7.2    Manner and Timing of Designations. Except as otherwise provided in
  22    this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material that
  23    qualifies for protection under this Order must be clearly so designated before the material
  24    is disclosed or produced.
  25                Designation in conformity with this Order requires:
  26                (a)   for information in documentary form (e.g., paper or electronic documents,
  27    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  28    Producing Party affix, at a minimum, the legend “CONFIDENTIAL”

                                              STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                     -7-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 9 of 30 Page ID
                                        #:32594


    1   (“CONFIDENTIAL legend”), “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    2   ONLY” (“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend”), or
    3   “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” (“HIGHLY
    4   CONFIDENTIAL – OUTSIDE COUNSEL ONLY legend”) to each page of the
    5   document containing Protected Material.
    6               A Party or Non-Party that makes original documents available for inspection need
    7   not designate them for protection until after the inspecting Party has indicated which
    8   documents it would like copied and produced. During the inspection and before the
    9   designation, all of the material made available for inspection will be deemed
  10    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  11    copied and produced, the Producing Party must determine which documents, or portions
  12    of documents, qualify for protection under this Order. Then, before producing the
  13    specified documents, the Producing Party must affix the “CONFIDENTIAL legend”, the
  14    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend”, or the “HIGHLY
  15    CONFIDENTIAL – OUTSIDE COUNSEL ONLY legend” to each page of the document
  16    containing Protected Material.
  17                (b)   for deposition exhibits, portions of deposition testimony, or any
  18    video recording of a deposition proceeding, any Party or Non-Party may designate as
  19    Protected Material deposition exhibits or portions of deposition testimony by informing
  20    the reporter (and videographer, if applicable) during the deposition or by sending,
  21    within thirty (30) days after the reporter makes the final uncorrected deposition
  22    transcript available to all parties, a letter to all attorneys of record and to the deposition
  23    reporter (and videographer, if applicable) designating the exhibits to be so restricted,
  24    designating by page and line any portions of transcript to be so restricted, or the entire
  25    transcript if applicable, and specifying the level of protection being asserted. If all or a
  26    portion of a proceeding is videotaped, the video recording will have the same level of
  27    protection that is designated by a Party for the transcript of the proceeding.
  28    ///

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                   -8-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 10 of 30 Page ID
                                         #:32595


    1               When deposition exhibits or deposition testimony are designated Protected
    2   Material by informing the reporter during the deposition, the transcript and any
    3   exhibits containing Protected Material shall have an obvious legend on the title page
    4   indicating that the transcript and exhibits contain Protected Material. If any portion of
    5   a videotaped proceeding is designated pursuant to this section, the videocassette,
    6   compact disc, or other video container shall be labeled with the appropriate
    7   confidentiality designation. The Designating Party shall inform the court reporter (and
    8   videographer, if applicable) of this requirement.
    9               During the 30-day period, or a shorter period if agreed to by the Parties, following
  10    first availability of the final uncorrected deposition transcript, deposition exhibits, the
  11    deposition transcript, and/or the video recording will be designated “HIGHLY
  12    CONFIDENTIAL-OUTSIDE COUNSEL ONLY” in their entirety unless otherwise
  13    agreed. After the expiration of that period, the deposition exhibits, the deposition
  14    transcript, or the video recording shall be treated as actually designated. If no designation
  15    is made within the 30-day period, the materials shall be considered to not contain any
  16    Protected Material. A Party may challenge a designation of a deposition transcript,
  17    deposition exhibit, and/or video recording pursuant to the procedure set forth in
  18    Paragraph 8 herein. Documents previously marked as “CONFIDENTIAL”, “HIGHLY
  19    CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, or “HIGHLY CONFIDENTIAL –
  20    OUTSIDE COUNSEL ONLY” that are later used as deposition exhibits shall
  21    automatically retain those designations with no further required action by any Party.
  22                Parties shall give the other parties notice if they reasonably expect a deposition,
  23    hearing, or other proceeding to include Protected Material so that the other parties can
  24    ensure that only individuals who are authorized to attend and who have signed the Non-
  25    Disclosure Agreement (Exhibit A) are present at those proceedings. The use of a
  26    document as an exhibit at a deposition shall not in any way affect its designation as
  27    “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, or
  28    “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY”.

                                             STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                    -9-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 11 of 30 Page ID
                                         #:32596


    1               (c)    for information produced in some form other than documentary
    2   and for any other tangible items, that the Producing Party affix in a prominent place on
    3   the exterior of the container or containers in which the information is stored the legend
    4   “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, or
    5   “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY”. If only a portion or
    6   portions of the information warrants protection, the Producing Party, to the extent
    7   practicable, must identify the protected portion(s).
    8               7.3    Inadvertent Failures to Designate. A document produced or disclosed
    9   without a “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  10    ONLY”, or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” designation
  11    may be subsequently designated as “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL
  12    – ATTORNEYS’ EYES ONLY”, or “HIGHLY CONFIDENTIAL – OUTSIDE
  13    COUNSEL ONLY.” In each such case, the Producing Party designating the document
  14    as “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”,
  15    or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” shall provide to the
  16    other Party written notice of that designation and a copy of the document marked or
  17    identified under this paragraph. The disclosure by the Producing Party, regardless of
  18    whether the information was so designated at the time of disclosure, shall not be
  19    deemed a waiver in whole or in part of a claim of confidentiality, either on the specific
  20    information disclosed or on any other information relating thereto or on the same or
  21    related subject. A Party may challenge such a designation pursuant to the procedure set
  22    forth in Paragraph 8 herein.
  23    8.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
  24                8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
  25    designation of confidentiality at any time that is consistent with the Court’s
  26    Scheduling Order.
  27                8.2    Meet and Confer. The Challenging Party must initiate the dispute
  28    resolution process under Local Rule 37-1 et seq.

                                             STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                   -10-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 12 of 30 Page ID
                                         #:32597


    1               8.3   Joint Stipulation. Any challenge submitted to the Court must be through a
    2   joint stipulation under Local Rule 37-2.
    3               8.4   The burden of persuasion in any challenge proceeding will be on the
    4   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
    5   harass or impose unnecessary expenses and burdens on other Parties) may expose the
    6   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
    7   the confidentiality designation, all parties must continue to afford the material in question
    8   the level of protection to which it is entitled under the Producing Party’s designation until
    9   the Court rules on the challenge.
  10    9.          ACCESS TO AND USE OF PROTECTED MATERIAL
  11                9.1   Basic Principles. A Receiving Party may use Protected Material that is
  12    disclosed or produced by another Party or by a Non-Party in connection with this Action
  13    only for prosecuting, defending, or attempting to settle this Action. Such Protected
  14    Material may be disclosed only to the categories of persons and under the conditions
  15    described in this Order. When the Action has been terminated, a Receiving Party and all
  16    recipients of Protected Material must comply with the provisions of section 16 below
  17    (FINAL DISPOSITION).
  18                Protected Material must be stored and maintained at a location and in a secure
  19     manner that ensures that access is limited to the persons authorized under this Order.
  20                9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  21     ordered by the court or permitted in writing by the Designating Party, a Receiving
  22     Party may disclose any information or item designated “CONFIDENTIAL” only to:
  23                      (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
  24     well as employees of said Outside Counsel of Record;
  25                      (b)   the officers, directors, and employees, including House
  26     Counsel, of the Receiving Party;
  27                      (c)   Experts (as defined in this Order) of the Receiving Party for this
  28     Action and who have signed the “Acknowledgment and Agreement to Be Bound”

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                  -11-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 13 of 30 Page ID
                                         #:32598


    1    (Exhibit A);
    2                     (d)   the court and its personnel;
    3                     (e)   court reporters, videographers, and their staff who are employed in the
    4    Action for the purpose of transcribing or recording depositions, hearings, or other
    5    proceedings in the Action who have signed the “Acknowledgment and Agreement to Be
    6    Bound” (Exhibit A);
    7                     (f)   professional jury or trial consultants, mock jurors, and Professional
    8    Vendors to whom disclosure is reasonably necessary for this Action and who have
    9    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  10                      (g)   the author or bona fide recipient of a document containing the
  11     information or a custodian or other person who is reasonably expected to possess
  12     knowledge of the information discussed in the document;
  13                      (h)   during their depositions, deponents, and attorneys for
  14    deponents, in the Action to whom disclosure is reasonably necessary and who
  15    have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A),
  16    unless otherwise agreed by the Designating Party or ordered by the court. Pages
  17    of transcribed deposition testimony or exhibits to depositions that reveal
  18    Protected Material must be separately bound by the court reporter and must not
  19    be disclosed to anyone except as permitted under this Order; and
  20                      (i)   mediators or settlement officers and their supporting
  21    personnel mutually agreed upon by any of the Parties engaged in settlement
  22    discussions pertaining to the Action who have signed the “Acknowledgment and
  23    Agreement to Be Bound” (Exhibit A).
  24                9.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  25    ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  26    writing by the Designating Party, a Receiving Party may disclose any information or item
  27    designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
  28    ///

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                  -12-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 14 of 30 Page ID
                                         #:32599


    1                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
    2   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
    3   to disclose the information for this Action;
    4                (b)   House Counsel of the Receiving Party to whom disclosure is
    5   reasonably necessary for this Action;
    6                (c)   Experts (as defined in this Order) of the Receiving Party to whom
    7   disclosure is reasonably necessary for this Action and who have signed the
    8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9                (d)   the court and its personnel;
  10                 (e)   court reporters, videographers, and their staff who are employed in the
  11    Action for the purpose of transcribing or recording depositions, hearings, or other
  12    proceedings in the Action who have signed the “Acknowledgment and Agreement to Be
  13    Bound” (Exhibit A);
  14                 (f)   professional jury or trial consultants, mock jurors, and Professional
  15    Vendors to whom disclosure is reasonably necessary for this Action and who have signed
  16    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  17                 (g)   the author or bona fide recipient of a document containing the
  18    information or a custodian or other person who is reasonably expected to possess
  19    knowledge of the information discussed in the document;
  20                 (h)   during their depositions, deponents who are the author or bona fide
  21    recipient of a document containing the information or a custodian or other person who is
  22    reasonably expected to possess knowledge of the information discussed in the document,
  23    unless otherwise agreed by the Designating Party or ordered by the court. Pages of
  24    transcribed deposition testimony or exhibits to depositions that reveal Protected Material
  25    must be separately bound by the court reporter and must not be disclosed to anyone
  26    except as permitted under this Order. The restrictions on the use of information or items
  27    designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” with a
  28    deponent do not apply to the use by a Designating Party of its own so-designated

                                        STIPULATION & QUALIFIED PROTECTIVE ORDER
                                              -13-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 15 of 30 Page ID
                                         #:32600


    1   materials during depositions of its directors, officers, employees or retained experts who
    2   are being deposed; and
    3                     (i)   mediators or settlement officers and their supporting personnel
    4   mutually agreed upon by any of the Parties engaged in settlement discussions pertaining
    5   to the Action who have signed the “Acknowledgment and Agreement to Be Bound”
    6   (Exhibit A), to the extent use is expressly permitted by the Designating Party.
    7   Notwithstanding this section, Plaintiff and the Designating Party may agree otherwise in
    8   writing to the extent such disclosure only applies to them.
    9               9.4   Disclosure of “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
  10    ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  11    writing by the Designating Party, a Receiving Party may disclose any information or item
  12    designated “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” only to:
  13                      (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
  14    well as employees of said Outside Counsel of Record to whom it is reasonably necessary
  15    to disclose the information for this Action;
  16                      (b)   Experts (as defined in this Order) of the Receiving Party to whom
  17    disclosure is reasonably necessary for this Action and who have signed the
  18    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  19                      (c)   the court and its personnel;
  20                      (d)   court reporters, videographers, and their staff who are employed in the
  21    Action for the purpose of transcribing or recording depositions, hearings, or other
  22    proceedings in the Action who have signed the “Acknowledgment and Agreement to Be
  23    Bound” (Exhibit A);
  24                      (e)   professional jury or trial consultants, mock jurors, and Professional
  25    Vendors to whom disclosure is reasonably necessary for this Action and who have signed
  26    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27                      (f)   the author or bona fide recipient of a document containing the
  28    information or a custodian or other person who is reasonably expected to possess

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                  -14-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 16 of 30 Page ID
                                         #:32601


    1   knowledge of the information discussed in the document;
    2                     (g)    during their depositions, deponents who are the author or bona fide
    3   recipient of a document containing the information or a custodian or other person who is
    4   reasonably expected to possess knowledge of the information discussed in the document,
    5   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
    6   transcribed deposition testimony or exhibits to depositions that reveal Protected Material
    7   must be separately bound by the court reporter and must not be disclosed to anyone
    8   except as permitted under this Order. The restrictions on the use of information or items
    9   designated “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” with a
  10    deponent do not apply to the use by a Designating Party of its own so-designated
  11    materials during depositions of its directors, officers, employees or retained experts who
  12    are being deposed; and
  13                      (h)    mediators or settlement officers and their supporting personnel
  14    mutually agreed upon by any of the Parties engaged in settlement discussions pertaining
  15    to the Action who have signed the “Acknowledgment and Agreement to Be Bound”
  16    (Exhibit A), to the extent use is expressly permitted by the Designating Party.
  17    Notwithstanding this section, Plaintiff and the Designating Party may agree otherwise in
  18    writing to the extent such disclosure only applies to them.
  19    10.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  20                OTHER LITIGATION
  21                If a Party is served with a subpoena, a court order issued in other litigation, or
  22    request for information from a regulatory or enforcement agency that compels disclosure
  23    of any information or items designated in this Action as “CONFIDENTIAL”, “HIGHLY
  24    CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, or “HIGHLY CONFIDENTIAL –
  25    OUTSIDE COUNSEL ONLY”, that Party must, unless prohibited by law:
  26                      (a)    promptly notify in writing the Designating Party. The
  27 notification shall include a copy of the subpoena, court order, or request for

  28 information;

                                              STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                    -15-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 17 of 30 Page ID
                                         #:32602


    1                    (b)    promptly notify in writing the party who caused the subpoena, court
    2   order, or request for information to issue in the other litigation that some or all of the
    3   material covered by the subpoena, court order, or request for information is subject to this
    4   Order. The notification shall include a copy of this Order; and
    5                     (c)   cooperate with respect to all reasonable procedures sought to be
    6   pursued by the Designating Party whose Protected Material may be affected. If the
    7   Designating Party timely seeks a protective order, the Party served with the subpoena,
    8   court order, or request for information may not produce any information designated in
    9   this action as “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  10    ONLY”, or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” before a
  11    determination by a court ordering disclosure of such information, unless the Party has
  12    obtained the Designating Party’s permission. The Designating Party will bear the burden
  13    and expense of seeking protection in that court of its confidential material and nothing in
  14    these provisions should be construed as authorizing or encouraging a Receiving Party in
  15    this Action to disobey a lawful directive from another court.
  16    11.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  17                PRODUCED IN THIS LITIGATION
  18                The terms of this Order are applicable to information produced by a Non-Party in
  19    this Action and designated as “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL –
  20    ATTORNEYS’ EYES ONLY”, or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
  21    ONLY”. Information produced by Non-Parties in connection with this litigation is
  22    protected by the remedies and relief provided by this Order. Nothing in these provisions
  23    should be construed as prohibiting a Non-Party from seeking additional protections.
  24                      (a)   In the event that a Party is required, by a valid discovery request, to
  25    produce a Non-Party’s Protected Material in its possession, and the Party is subject to an
  26    agreement with the Non-Party not to produce the Non-Party’s confidential information,
  27    then the Party must:
  28    ///

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                  -16-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 18 of 30 Page ID
                                         #:32603


    1                            (1)   promptly notify in writing the Requesting Party and
    2   the Non-Party that some or all of the information requested is subject to a
    3   confidentiality agreement with a Non-Party;
    4                            (2)   promptly provide the Non-Party with a copy of this Order,
    5   the relevant discovery request(s), and a reasonably specific description of the
    6   information requested; and
    7                            (3)   make the information requested available for inspection by
    8   the Non-Party, if requested.
    9                     (b)    If the Non-Party fails to seek a protective order from this court within
  10    14 days of receiving the notice and accompanying information, the Receiving Party may
  11    produce the Non-Party’s Protected Material responsive to the discovery request. If the
  12    Non-Party timely seeks a protective order, the Receiving Party may not produce any
  13    information in its possession or control that is subject to the confidentiality agreement
  14    with the Non-Party before a determination by the court. Absent a court order to the
  15    contrary, the Non-Party will bear the burden and expense of seeking protection in this
  16    court of its Protected Material.
  17    12.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  18                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed the
  19    Protected Material of another Designating Party to any person or in any circumstance not
  20    authorized under this Order, the Receiving Party must immediately (a) notify in writing
  21    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve or
  22    request destruction of all unauthorized copies of the Protected Material, (c) inform the
  23    person or persons to whom unauthorized disclosures were made of all the terms of this
  24    Order, and (d) request those person or persons to execute the “Acknowledgment an
  25    Agreement to Be Bound” attached as Exhibit A.
  26    ///
  27    ///
  28    ///

                                             STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                   -17-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 19 of 30 Page ID
                                         #:32604


    1   13.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    2               PROTECTED MATERIAL
    3               13.1 When a Producing Party gives notice to Receiving Parties that certain
    4   inadvertently produced material, or material inadvertently not designated as Protected
    5   Material, is subject to a claim of privilege or other protection, the obligations of the
    6   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
    7   Pursuant to Federal Rule of Evidence 502(d), neither the attorney-client privilege nor
    8   work product protection is waived by disclosure connected with this Action. Nothing
    9   herein shall be deemed to waive any privilege or work product protection.
  10    Additionally, nothing in this Order shall require production of documents, information,
  11    or other materials that a Party contends is protected from disclosure by the attorney-
  12    client privilege, the work product doctrine, or other privilege, doctrine, or immunity. If
  13    documents, information, or other materials subject to a claim of attorney-client
  14    privilege, work product doctrine, or other privilege, doctrine, or immunity is
  15    inadvertently or unintentionally produced, such production shall in no way prejudice or
  16    otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine, or
  17    immunity.
  18                13.2 The inadvertent, unintentional, or in camera disclosure of Protected
  19    Material shall not be deemed a waiver in whole or in part of any Party’s claims of
  20    confidentiality.
  21    14.         QUALIFIED HIPAA PROTECTIVE ORDER
  22                14.1 The Parties are hereby granted the right to produce, to use, to exchange,
  23    and to obtain from any Party or health care provider, health plan, or other HIPAA-
  24    covered entity, or business associate of a covered entity, all information relating to the
  25    provision of health care or billing or payment for the provision of such health care for
  26    the medical claims at issue in the Action.
  27                14.2 This Order authorizes any third party provided with an authorized request
  28    for the production of documents or deposition or trial attendance to disclose relevant

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                  -18-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 20 of 30 Page ID
                                         #:32605


    1   Protected Health Information in response to such request. This Order is intended to
    2   authorize such disclosures under the privacy regulations issued under HIPAA. See 45
    3   C.F.R. § 164.512(e)(1)(i).
    4               14.3 The Parties are expressly prohibited from using or disclosing any
    5   Protected Health Information obtained under this Order for any purpose other than in
    6   relation to the Action.
    7   15.         MISCELLANEOUS
    8               15.1 Right to Further Relief. Nothing in this Order abridges the right of any
    9   Party to seek its modification by the Court through a regularly noticed motion.
  10    However, if all Parties agree to the proposed modification, the Parties can file a revised
  11    Order that incorporates the proposed modification.
  12                15.2 Right to Assert Other Objections. By stipulating to the entry of this Order,
  13    no Party waives any right to object to disclosing or producing or using in evidence any
  14    information or item on any ground not addressed in this Order.
  15                15.3 Filing Protected Material. A Party seeking to file under seal any Protected
  16    Material must comply with Local Civil Rule 79-5. Protected Material may be filed under
  17    seal only pursuant to a court order authorizing the sealing of the specific Protected
  18    Material. If a Party’s request to file Protected Material under seal is denied by the court,
  19    the Receiving Party may file the information in the public record unless otherwise
  20    instructed by the court.
  21                15.4 Each person who signs Exhibit A voluntarily submits to the jurisdiction of
  22    the Court with respect to this Order.
  23                15.5 There shall be no unauthorized disclosure outside of the Action of any
  24    Protected Material by any person authorized to have access under this Order.
  25                15.6 This Order shall not be construed as, and does not constitute, a novation of
  26    any existing obligations of confidentiality a Party may owe another Party or otherwise by
  27    operation of law. To the extent they already exist, all such obligations remain in full
  28    force and effect notwithstanding this Order.

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                  -19-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 21 of 30 Page ID
                                         #:32606


    1               15.7 Review of the Protected Material by counsel, experts, or consultants for the
    2   Parties in the Action shall not waive the confidentiality of the documents or objections to
    3   production or discovery.
    4               15.8 The Parties agree that the use and disclosure of certain Protected Health
    5   Information between the Parties can be performed in the ordinary course of business
    6   under HIPAA’s regulatory provisions regarding uses and disclosures related to payment,
    7   treatment, or healthcare operations, including but not limited to 45 C.F.R. §§ 164.501,
    8   164.502, and 164.506.
    9   16.         FINAL DISPOSITION
  10                After the final disposition of this Action, within 60 days of a written request by the
  11    Designating Party, all Protected Material must be returned to the Producing Party or
  12    destroyed or deleted. As used in this subdivision, “all Protected Material” includes all
  13    copies, abstracts, compilations, summaries, and any other format reproducing or
  14    capturing any of the Protected Material. Whether the Protected Material is returned or
  15    destroyed or deleted, the Receiving Party or recipient of Protected Material must submit a
  16    written certification to the Producing Party (and, if not the same person or entity, to the
  17    Designating Party) by the 60-day deadline that (1) identifies (by category, where
  18    appropriate) all the Protected Material that was returned, destroyed, or deleted and (2)
  19    affirms that the Receiving Party or recipient of Protected Material has not retained any
  20    copies, abstracts, compilations, summaries or any other format reproducing or capturing
  21    any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  22    retain an archival copy of all pleadings, motion papers, trial transcripts, deposition
  23    transcripts, hearing transcripts, legal memoranda, correspondence, deposition and trial
  24    exhibits, expert reports, attorney work product, and consultant and expert work product,
  25    even if the materials contain Protected Material. Any archival copies that contain or
  26    constitute Protected Material remain subject to this Order.
  27    ///
  28    ///

                                             STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                   -20-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 22 of 30 Page ID
                                         #:32607


    1               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    2
        DATED: April 21, 2020                GARNER HEALTH LAW
    3
                                             CORPORATION
    4

    5
                                             /s/ Craig B. Garner
    6                                        Craig B. Garner
                                             Attorneys for Plaintiff ABC SERVICES
    7                                        GROUP, INC.
    8
        DATED: April 21, 2020                FOLEY & LARDNER LLP
    9                                        MICHAEL A. NARANJO
  10                                         KIMBERLY A. KLINSPORT
                                             JASON Y. WU
  11

  12
                                             /s/ Michael A. Naranjo
  13                                         Michael A. Naranjo
                                             Attorneys for Defendants USABLE MUTUAL
  14                                         INSURANCE COMPANY D/B/A
                                             ARKANSAS BLUE CROSS AND BLUE
  15                                         SHIELD AND BLUEADVANTAGE
                                             ADMINISTRATORS OF ARKANSAS; BLUE
  16                                         CROSS AND BLUE SHIELD OF KANSAS,
                                             INC.; and BLUE CROSS AND BLUE
  17                                         SHIELD OF MISSISSIPPI
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                      STIPULATION & QUALIFIED PROTECTIVE ORDER
                                            -21-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 23 of 30 Page ID
                                         #:32608


    1 DATED: April 21, 2020                 MANATT, PHELPS & PHILLIPS, LLP
                                            GREGORY N. PIMSTONE
    2
                                            JOHN M. LEBLANC
    3                                       ILEANA M. HERNANDEZ
                                            SAMUEL A. CANALES
    4

    5                                       /s/ Ileana M. Hernandez
                                            Ileana M. Hernandez
    6                                       Attorneys for Defendants HEALTH NET,
                                            INC.; HEALTH NET OF CALIFORNIA,
    7                                       INC.; HEALTH NET LIFE INSURANCE
                                            COMPANY; HEALTH NET HEALTH
    8                                       PLAN OF OREGON, INC.; HEALTH NET
                                            OF ARIZONA, INC.; CENTENE
    9                                       CORPORATION; BLUE SHIELD OF
                                            CALIFORNIA LIFE & HEALTH
  10                                        INSURANCE COMPANY; CALIFORNIA
                                            PHYSICIANS’ SERVICE DBA BLUE
  11                                        SHIELD OF CALIFORNIA; CELTIC
                                            INSURANCE COMPANY; and NIPPON
  12                                        LIFE INSURANCE COMPANY OF
                                            AMERICA
  13

  14    DATED: April 21, 2020               GORDON REES SCULLY
  15                                        MANSUKHANI, LLP

  16

  17                                        /s/ Ronald K. Alberts
                                            Ronald K. Alberts
  18                                        Norvik Azarian
                                            Attorneys for Defendants HUMANA HEALTH
  19
                                            PLAN OF CALIFORNIA, INC.; HUMANA
  20                                        BEHAVIORAL HEALTH, INC.; HUMANA,
                                            INC.; HUMANA INSURANCE COMPANY;
  21                                        HUMANA MEDICAL PLAN; HUMANA
                                            EMPLOYERS HEALTH PLAN OF
  22                                        GEORGIA, INC.; HUMANA HEALTH
  23                                        BENEFIT PLAN OF LOUISIANA, INC.;
                                            HUMANA HEALTH PLAN OF TEXAS,
  24                                        INC.; AND HUMANA HEALTH PLAN, INC.
  25

  26

  27

  28

                                    STIPULATION & QUALIFIED PROTECTIVE ORDER
                                          -22-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 24 of 30 Page ID
                                         #:32609


    1   DATED: April 21, 2020               FRANTZ WARD, LLP
                                            ALVARADOSMITH
    2
                                            A PROFESSIONAL CORPORATION
    3

    4
                                            /s/ Gregory Farkas
    5                                       Gregory Farkas
                                            S. Christopher Yoo
    6                                       Jacob M. Clark
                                            Attorneys for Defendants MEDICAL
    7                                       MUTUAL OF OHIO; MEDICAL MUTUAL
                                            SERVICES, LLC; MEDMUTUAL LIFE
    8                                       INSURANCE COMPANY; and MEDICAL
                                            HEALTH INSURING CORPORATION OF
    9                                       OHIO
  10

  11    DATED: April 21, 2020               COOLEY LLP
                                            Mazda K. Antia (SBN 214963)
  12                                        Matthew D. Caplan (SBN 260388)
                                            Jeanne L. Detch (SBN 296160)
  13

  14                                        /s/ Matthew D. Caplan
                                            Matthew D. Caplan
  15                                        Attorneys for Defendants CIGNA
                                            HEALTHCARE OF CALIFORNIA, INC.;
  16                                        CIGNA BEHAVIORAL HEALTH OF
                                            CALIFORNIA, INC.; and CIGNA HEALTH
  17                                        AND LIFE INSURANCE COMPANY
  18

  19    DATED: April 21, 2020               TROUTMAN SANDERS LLP

  20

  21                                        /s/ Steven D. Allison
                                            Steven D. Allison
  22                                        Chad R. Fuller
                                            Samrah R. Mahmoud
  23
                                            Virginia Bell Flynn
  24                                        Attorneys for Defendants ANTHEM BLUE
                                            CROSS LIFE AND HEALTH INSURANCE
  25                                        COMPANY; ANTHEM, INC.; and ANTHEM,
                                            INC. DBA ANTHEM HEALTH, INC.
  26

  27

  28

                                    STIPULATION & QUALIFIED PROTECTIVE ORDER
                                          -23-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 25 of 30 Page ID
                                         #:32610


    1   DATED: April 21, 2020               CALVO, FISHER & JACOB, LLP
    2

    3
                                            /s/ Rodney J. Jacob
    4                                       Rodney J. Jacob
                                            Attorneys for Defendant HMC
    5                                       HEALTHWORKS, INC.
    6
        DATED: April 21, 2020               VON BEHREN & HUNTER LLP
    7

    8
                                            /s/ Carol B. Lewis
    9                                       William E. von Behren
  10                                        Carol B. Lewis
                                            Attorneys for Defendant CONNECTICARE,
  11                                        INC.
  12
        DATED: April 21, 2020               MURCHISON & CUMMING, LLP
  13

  14
                                            /s/ William D. Naeve
  15                                        William D. Naeve
                                            Attorneys for Defendant COMMON GROUND
  16                                        HEALTHCARE COOPERATIVE
  17

  18    DATED: April 21, 2020               LEWIS BRISBOIS BISGAARD & SMITH

  19

  20                                        /s/ Joseph C. Campo
                                            Joseph C. Campo
  21                                        Attorneys for Defendant PACIFICSOURCE
                                            HEALTH PLANS
  22

  23    DATED: April 21, 2020               LATHROP GPM, LLP
  24

  25
                                            /s/ Gregory R. Merz
  26                                        Gregory R. Merz
                                            Amy Erickson
  27                                        Alexandra Roje
                                            Attorneys for Defendant GROUP HEALTH
  28                                        PLAN, D/B/A HEALTHPARTNERS
                                    STIPULATION & QUALIFIED PROTECTIVE ORDER
                                          -24-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 26 of 30 Page ID
                                         #:32611


    1
        DATED: April 21, 2020               KARR TUTTLE CAMPBELL
    2

    3

    4                                       /s/ J. Dino Vasquez
                                            J. Dino Vasquez
    5                                       Attorneys for Defendant PROVIDENCE
                                            HEALTH ASSURANCE
    6

    7

    8   DATED: April 21, 2020               COOPER & SCULLY, P.C.
    9

  10
                                            /s/ Alan Law
  11                                        Derek Davis
                                            Alan Law
  12                                        Attorneys for Defendants SCOTT AND
                                            WHITE HEALTH PLAN; SCOTT AND
  13                                        WHITE HEALTHCARE; and SCOTT AND
                                            WHITE CARE PLANS
  14

  15
        DATED: April 21, 2020               HUNTON ANDREWS KURTH LLP
  16

  17
                                            /s/ Bridget B. Vick
  18                                        Ann Marie Mortimer
                                            Jason J. Kim
  19                                        John B. Shely
  20                                        Bridget B. Vick
                                            Attorneys for Defendant BLUECROSS
  21                                        BLUESHIELD OF TENNESSEE, INC.
  22

  23

  24

  25

  26

  27

  28

                                    STIPULATION & QUALIFIED PROTECTIVE ORDER
                                          -25-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 27 of 30 Page ID
                                         #:32612


    1   DATED: April 21, 2020               LEWIS BRISBOIS BISGAARD & SMITH
                                            LLP
    2

    3

    4                                       /s/ Elise D. Klein
                                            Elise D. Klein
    5                                       Attorneys for Defendants COMPSYCH
                                            CORPORATION; MEDICA
    6                                       CORPORATION; VALUEOPTIONS
    7                                       FEDERAL SERVICES, INC.;
                                            VALUEOPTIONS OF CALIFORNIA, INC.;
    8                                       BEACON HEALTH STRATEGIES, LLC; and
                                            BEACON HEALTH OPTIONS,
    9                                       INC.
  10
        DATED: April 21, 2020               CALL & JENSEN
  11                                        A PROFESSIONAL CORPORATION
  12

  13
                                            /s/ Nilab Rahyar Tolton
  14                                        Chris C. Scheithauer
                                            Nilab Rahyar Tolton
  15                                        Attorneys for Defendant UNITED CLAIM
                                            SOLUTIONS, LLC DBA VALENZ
  16                                        CLAIM
  17

  18    DATED: April 21, 2020               FOX ROTHSCHILD LLP

  19

  20                                        /s/ Benjamin H. McCoy
                                            John Shaeffer
  21                                        Benjamin H. McCoy
                                            Attorneys for Defendants AETNA HEALTH
  22                                        AND LIFE INSURANCE COMPANY;
                                            MERITAIN HEALTH, INC.; COVENTRY
  23                                        HEALTH CARE, INC.; MHNET SPECIALTY
                                            SERVICES, LLC; and FIRST HEALTH
  24                                        GROUP CORPORATION
  25

  26

  27

  28

                                    STIPULATION & QUALIFIED PROTECTIVE ORDER
                                          -26-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 28 of 30 Page ID
                                         #:32613


    1   DATED: April 21, 2020               REED SMITH LLP
    2

    3
                                            /s/ Farah Tabibkhoei
    4                                       Amir Shlesinger
                                            Farah Tabibkhoei
    5                                       Jonathan D. Gershon
                                            Attorneys for Defendant HEALTH CARE
    6                                       SERVICE CORPORATION, A MUTUAL
                                            LEGAL RESERVE COMPANY, DOING
    7                                       BUSINESS IN OKLAHOMA AS BLUE
                                            CROSS AND BLUE SHIELD OF
    8                                       OKLAHOMA; BLUE CROSS AND BLUE
                                            SHIELD OF KANSAS CITY; MOLINA
    9                                       HEALTHCARE, INC.; and MOLINA
                                            HEALTHCARE OF CALIFORNIA, INC.
  10

  11    DATED: April 21, 2020               DOLL AMIR ELEY LLP
  12

  13
                                            /s/ Krista Hernandez
  14                                        Krista Hernandez
                                            Attorneys for Defendant AMERIHEALTH
  15                                        INSURANCE COMPANY OF NEW JERSEY
                                            DBA AMERIHEALTH NEW JERSEY, A
  16                                        NEW JERSEY CORPORATION
  17
        DATED: April 21, 2020               STRADLEY RONON STEVENS &
  18                                        YOUNG, LLP
  19

  20                                        /s/ Francis X. Manning
  21                                        Francis X. Manning
                                            Attorneys for Defendant AMERIHEALTH
  22                                        INSURANCE COMPANY OF NEW JERSEY
                                            DBA AMERIHEALTH NEW JERSEY, A
  23                                        NEW JERSEY CORPORATION
  24

  25

  26

  27

  28

                                    STIPULATION & QUALIFIED PROTECTIVE ORDER
                                          -27-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 29 of 30 Page ID
                                         #:32614


    1   DATED: April 21, 2020                        CROWELL & MORING LLP
    2

    3
                                                     /s/ Daniel M. Glassman
    4                                                Jennifer S. Romano
                                                     April N. Ross
    5                                                Daniel M. Glassman
                                                     Dylan S. Burstein
    6                                                Attorneys for Defendant UNITED
                                                     HEALTHCARE SERVICES, INC.; UNITED
    7                                                BEHAVIORAL HEALTH; OPTUM
                                                     SREVICES, INC.; UNITED MEDICAL
    8                                                RESOURCES, INC.; SIERRA HEALTH AND
                                                     LIFE INSURANCE COMPANY; and
    9                                                GOLDEN RULE INSURANCE COMPANY
  10
        DATED: April 21, 2020                        NEIL J. BARKER, A PROFESSIONAL
  11
                                                     CORPORATION
  12

  13
                                                     /s/ Neil J. Barker
  14                                                 Neil J. Barker
                                                     Attorneys for Defendant BLUE CROSS
  15                                                 AND BLUE SHIELD OF ALABAMA
  16

  17
        * Pursuant to Local Rule 5-4.3.4.(a)(2)(i), the filing party attests that all other signatories
  18
        listed above on whose behalf this filing is submitted concur in the filing’s content and have
  19
        authorized the filing.
  20

  21
                                                     ORDER
  22
                    For good cause shown, the Court grants and enters the Stipulation and Qualified
  23
        Protective Order.
  24

  25    IT IS SO ORDERED.

  26    Dated: June 25, 2020                       _______________________________________
  27                                                JUDGE OF THE U. S. DISTRICT COURT

  28

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                  -28-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
        Case 8:19-cv-00243-DOC-DFM Document 431 Filed 06/25/20 Page 30 of 30 Page ID
                                         #:32615


    1                                              EXHIBIT A
    2                            Acknowledgment and Agreement to Be Bound
    3               I affirm that I have read the Stipulation and Qualified Protective Order entered in
    4   ABC Services Group, Inc. v. Health Net of California, Inc., et al., United States District
    5   Court, Central District of California, Case No. Case No. 8:19-cv-00243 DOC (DFMx), and
    6   all consolidated actions. I understand its terms and agree to be bound by them.
    7

    8   Signature: ___________________________________
    9   Print Name: ___________________________________
  10    Date: ___________________________________
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            STIPULATION & QUALIFIED PROTECTIVE ORDER
                                                  -29-     Case No. 8:19-cv-00243 DOC DFM
4834-3306-7192.12
